Name: COMMISSION REGULATION (EC) No 2584/95 of 3 November 1995 fixing, for October 1995, the specific agricultural conversion rate for the amount of the reimbursement of storage costs in the sugar sector
 Type: Regulation
 Subject Matter: financial institutions and credit;  agricultural policy;  beverages and sugar
 Date Published: nan

 No L 263/12 EN Official Journal of the European Communities 4. 11 . 95 COMMISSION REGULATION (EC) No 2584/95 of 3 November 1995 fixing, for October 1995 , the specific agricultural conversion rate for the amount of the reimbursement of storage costs in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EC) No 1 101 /95 (2), Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), Having regard to Commission Regulation (EEC) No 1713/93 of 30 July 1993 establishing special detailed rules for applying the agricultural conversion rate in the sugar sector (5), as last amended by Regulation (EC) No 2926/94 (6), and in particular Article 1 (3) thereof, Whereas Article 1 (2) of Regulation (EEC) No 1713/93 provides that the amount of the reimbursement of storage costs referred to in Article 8 of Regulation (EEC) No 1785/81 is to be converted into national currency using a specific agricultural conversion rate equal to the average, calculated pro rata temporis, of the agricultural conversion rates applicable during the month of storage ; whereas that specific rate must be fixed each month for the previous month ; Whereas application of these provisions will lead to the fixing, for October 1995, of the specific agricultural conversion rate for the amount of the reimbursement of storage costs in the various national currencies as indi ­ cated in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The specific agricultural conversion rate to be used to convert the amount of the reimbursement of storage costs referred to in Article 8 of Regulation (EEC) No 1785/81 into each of the national currencies for October 1995 shall be as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 4 November 1995. It shall apply with effect from 1 October 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 November 1995 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4.fA OJ No L 110 , 17. 5. 1995, p. 1 . (3) OJ No L 387, 31 . 12. 1992, p. 1 . ( ¦) OJ No L 22, 31 . 1 . 1995, p. 1 . (5) OJ No L 159, 1 . 7. 1993, p. 94. ") OJ No L 307, 1 . 12. 1994, p. 56 . 4 . 11 . 95 EN Official Journal of the European Communities No L 263/ 13 ANNEX to the Commission Regulation of 3 November 1995 fixing, for October 1995 , the specific agricultural conversion rate for the amount of the reimbursement of storage costs in the sugar sector Agricultural conversion rates ECU 1 = 39,5239 Belgian and Luxembourg francs 7,49997 Danish kroner 1,90616 German marks 305,842 Greek drachmas 165,198 Spanish pesetas 6,61023 French francs 0,829498 Irish punt 2 164,34 Italian lire 2,14021 Dutch guilders 13,4084 Austrian schillings 198,202 Portuguese escudos 5,88000 Finnish marks 9,60829 Swedish kroner 0,843954 Pound sterling